DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 4/6/22.  Claims 1-32, 36, 47, 49, canceled. Claims 50 newly added.   Claims 33 and  37 amended.  Claims 33-35, 37-46, 48,  and 50 are pending and an action on the merits is as follows.

 Allowable Subject Matter
Claims 33-35, 37-46, 48,  and 50 are allowed.
The following is an examiner’s statement of reasons for allowance in RE claim 33: References de la Huegra and  MAIJALA  are cited because they are pertinent to Applicant’s  disclosure. However, none of the cited prior art of record, discloses, teach or fairly suggest at least a package comprising a wireless communication device formed on said sheet so as to be connected to said conducting wire, wherein said wireless communication device has a memorizing method; wherein said memorizing method has at least one memory element; wherein said conducting wire is connected to said memory element; wherein said information is read out of said memory element in such a manner that said information differs between before and after said conducting wire is cut; and wherein said conducting wire comprises a bit line connected to at least one said memory element. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record..
The following is an examiner’s statement of reasons for allowance in RE claim 37: References de la Huegra and  MAIJALA  are cited because they are pertinent to Applicant’s  disclosure. However, none of the cited prior art of record, discloses, teach or fairly suggest at least package,  comprising:  a  wireless communication device formed on said sheet so as to be connected to said conducting wire, wherein said wireless communication device transmits a signal including information which differs between before and after said conducting wire together with said sheet is cut as a result of opening said receiving cavity, wherein said wireless communication device has a memorizing method; wherein said memorizing method has a memory array formed by arranging a plurality of memory elements; wherein said conducting wire is connected to at least one of said plurality of memory elements; and wherein said information is read out of said memory array in such a manner that said information differs between before and after said conducting wire is cut. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in RE claim 45:   References de la Huegra and  MAIJALA  are cited because they are pertinent to Applicant’s  disclosure. However,  none of the cited prior art of record discloses, teach or fairly suggest a method of producing a package including: a package body; wherein a conductive wire and at least one wireless communication device are formed on a substrate constituting said sheet, wherein said wireless communication device is connected to said conducting wire and transmits a signal including information which differs between before and after said conducting wire together with said sheet is cut as a result of opening said receiving cavity; wherein said wireless communication device has a memory array including, on said substrate, a plurality of first wires, at least one second wire intersecting said plurality of first wires, and a plurality of memory elements which are each provided to correspond to each of the intersections between said plurality of first wires and said at least one second wire; wherein said plurality of memory elements each have: a first electrode and a second BIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ADM/tylApplication No.: NEWDocket No.: 2611-0624PUS1 Page 6 of 9 electrode which are spaced from each other; a third electrode connected to one of said at least one second wire; and an insulating layer electrically insulating said first electrode and said second electrode from said third electrode; wherein, in said functional portion formation step, a coating layer is formed, by a coating method, in a region between said first electrode and said second electrode in at least one of said plurality of memory elements, and said memory arrays having recorded information which differs between/among said plurality of said receiving cavities are each produced for each of said plurality of said wireless communication devices; and wherein said coating method is one selected from the group consisting of an inkjet method, a dispenser method, and a spray method.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance in RE claim 46:   References de la Huegra and  MAIJALA  are cited because they are pertinent to Applicant’s  disclosure. However,  none of the cited prior art of record discloses, teach or fairly suggest a sense-of-disconnection device, comprising: a wireless communication device formed on said substrate so as to be connected to said conducting wire, wherein said wireless communication device transmits a signal including information which differs between before and after said conducting wire is cut; wherein said wireless communication device has a memorizing method; wherein said memorizing method has a memory array formed by arranging a plurality of memory elements; wherein said conducting wire is connected to at least one of said plurality of memory elements; wherein said information is read out of said memory array in such a manner that said information differs between before and after said conducting wire is cut; wherein said memory array comprises: a plurality of first wires; at least one second wire intersecting said plurality of first wires; and said plurality of memory elements which are each provided so as to correspond to each of the intersections between said plurality of first wires and said at least one second wire and which each have: a first electrode and a second electrode which are spaced from each other; a third electrode connected to one of said at least one second wire; and an insulating layer electrically insulating said first electrode and said second electrode from said third electrode;  BIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ADM/tylApplication No.: NEWDocket No.: 2611-0624PUS1 Page 7 of 9 wherein one of said first electrode and said second electrode is connected to one of said plurality of first wires; wherein at least one of said plurality of memory elements has a semiconductor layer in a region between said first electrode and said second electrode; wherein said plurality of memory elements are composed of memory elements of two different kinds having different inter-electrode electrical characteristics of the first electrode and the second electrode.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance in RE claim 50:   References de la Huegra and  MAIJALA  are cited because they are pertinent to Applicant’s  disclosure. However,  none of the cited prior art of record discloses, teach or fairly suggest a package, comprising: a wireless communication device formed on said sheet so as to be connected to said conducting wire, wherein said wireless communication device transmits a signal including information which differs between before and after said conducting wire together with said sheet is cut as a result of opening said receiving cavity, wherein said wireless communication device has a modulation circuit; wherein said conducting wire is connected to said modulation circuit; wherein said signal including information is modulated by said modulation circuit in such a manner that said information differs between before and after said conducting wire is cut and wherein said modulation circuit comprises: a switch circuit; and a plurality of resistance elements connected to said switch circuit; wherein said conducting wire is connected to at least one of said plurality of resistance elements. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887